Motion by appellants for the stay of an order conditionally granting their motion to vacate a default judgment of foreclosure and sale for $3,146.87, entered July 31, 1962, and for the stay of all proceedings raider such judgment, pending appeal from the order. Motion granted on the following conditions: (a) that, within five days after entry of the order hereon, appellants shall file and serve an undertaking for $4,000, with corporate surety, to pay said judgment, the interest thereon, the Referee’s and receiver’s fees and disbursements, the costs incurred to date incident to the enforcement of the judgment and the costs of the appeal in the event said order be affirmed or in the event the appeal therefrom be dismissed; and (b) that appellants shall perfect and be ready to argue or submit the appeal on January 2, 1963 — for which date the appeal is ordered on the calendar. On the court’s own motion, the appeal will be heard on the original papers and on the typewritten briefs of the respective parties. Appellants’ brief shall contain a copy of the opinion rendered by the court below. Appellants are directed to file six copies and to serve one copy of their typewritten brief on or before December 17, 1962. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.